        Case
        Case7:19-cv-06770-PMH
             7:19-cv-06770-PMH Document
                               Document100
                                        92 Filed
                                           Filed05/29/20
                                                 06/08/20 Page
                                                          Page11of
                                                                of11
                       FEERICK NUGENT MacCARTNEY PLLC
                                          Attorneys at Law

                                  ROCKLAND COUNTY OFFICE
                                        96 South Broadway
                                   South Nyack, New York 10960
                                         Tel: 845-353-2000
                                         Fax: 845-353-2789
DONALD J. FEERICK, JR.                                                                JENNIFER M. FEERICK
BRIAN D. NUGENT*                        Orange County Office                         STEPHEN M. HONAN*+
J. DAVID MacCARTNEY, JR.               6 Depot Street, Suite 202                                ALAK SHAH*
MARY E. MARZOLLA*                     Washingtonville, NY 10992                      PATRICK A. KNOWLES*
     -------------                      (Not for service of papers)                     JOHN J. KOLESAR III
OF COUNSEL                                                                           PATRICK J McGORMAN
DAVID J. RESNICK                      www.fnmlawfirm.com
KEVIN F. HOBBS                                                                        *Licensed also in New Jersey
MICHAEL K. STANTON, JR.                                                              +Licensed also in Connecticut

                         All correspondence must be sent to Rockland County Office
                                          The application for a stay is denied.

                                          SO ORDERED.
                                              May 29, 2020
                                         _______________________
Via ECF
                                         Philip M. Halpern
Honorable Philip M. Halpern, U.S.D.J. United States District Judge
U. S. District Court for the Southern District of New York
500 Pearl Street                         Dated: New York, New York
New York, NY 10007                                June 8, 2020

       Re:     Greens at Chester, LLC v. Town of Chester, et al.
               19-CV-6770 (PMH)

Your Honor:

        We represent the Town of Chester, Town Building Inspector James M. Farr, Town
Supervisor Robert Valentine, and former Town Supervisor Alexander J. Jamieson (collectively, the
“Town”) in the above-referenced action, and respectfully submit this correspondence to (1)
confirm compliance with Your Honor’s Order at ECF No. 89, in that the Town has emailed the
materials directed to Your Honor for in camera review; and (2) request that a decision on the
Town’s pending motion for reconsideration at ECF No. 83, et seq. be stayed and/or that the motion
be held in abeyance, pending a final resolution on the Town’s recusal motion pursuant to 28 U.S.C.
§§ 455 and 144.

       Thank you for Your Honor’s consideration of this submission.

                                                 Respectfully submitted,

                                                 /s/ Mary E. Brady Marzolla
                                                 Mary E. Brady Marzolla

cc: All Counsel of Record by ECF
